COURT OF APPEALS
 SANDEE BRYAN MARION                            FOURTH COURT OF APPEALS DISTRICT                                      KEITH E. HOTTLE,
   CHIEF JUSTICE                                  CADENA-REEVES JUSTICE CENTER                                             CLERK
                                                     300 DOLOROSA, SUITE 3200
 KAREN ANGELINI                                    SAN ANTONIO, TEXAS 78205-3037
 MARIALYNN BARNARD                               WWW.4THCOA.COURTS.STATE.TX.US                                          TELEPHONE
 REBECA C. MARTINEZ                                                                                                    (210) 335-2635
 PATRICIA O. ALVAREZ
 LUZ ELENA CHAPA                                                                                                       FACSIMILE NO.
 JASON PULLIAM                                                                                                         (210) 335-2762
   JUSTICES
                                                          December 16, 2015


Eloy R. Garcia
District Clerk – Starr County
Starr County Courthouse, Rm 304
Rio Grande City, TX 78582

                                    Re:      Cause No. 04-13-00887-CV
                                             Trial Court No. DC-11-423
                                             Aurora A. Rodriguez, et al.
                                             v. Ventura Hernandez

Greetings:

      Please find enclosed one volume containing exhibits filed in this Court in reference to the above styled
and numbered cause.

        Please acknowledge receipt of the exhibits at the bottom of the copy of this letter and return same to this
office for our records.

                                             Very truly yours,

                                             KEITH E. HOTTLE, CLERK

                                             Cynthia A. Martinez, Deputy


KEH/CAM
ENCL
-------------------------------------------------------------------------------------------------------------------

I hereby acknowledge receipt of one volume containing exhibits filed in the above styled and numbered cause
and being returned to the Office of the District Clerk of Starr County, Texas on _____________________.

RECEIVED BY_____________________________________________________.
           NAME                               TITLE